Citation Nr: 0530601	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include cardiac arrhythmia.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which denied the veteran entitlement to 
service connections for heart disease and entitlement to a 
TDIU.

In February 2004 the veteran appeared in Washington, DC. and 
offered testimony in support of his claim before the 
undersigned acting Veterans Law Judge.  A transcript of the 
veteran's testimony has been associated with his claims 
folder.

This case was previously before the Board and, in February 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 

In November 2005, the Board received additional argument and 
evidence from the veteran's representative.  A waiver of 
regional office consideration of this evidence was also 
received.  The Board, however, notes that the evidence is 
primarily duplicate of that which is already associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's heart disorder is not of service origin or 
casually related to the service-connected hypertension.

2.  Service connection has been granted for hypertension, 
rated 20 percent disabling.

3.  The veteran has a college education and work experience 
as a teacher and truck driver.

4.  The veteran's service-connected hypertension does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.



CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3340, 3.341, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a December 2002 statement 
of the case and a supplemental statement of the case dated in 
July 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Given the foregoing, the Board finds that the notice letters 
dated in June 2002, and March 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  Most notably VA treatment records and reports of 
comprehensive VA examinations have been obtained and 
associated with his claims file.  Private medical statements 
have also been obtained.  The veteran has also presented 
testimony in support of his claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records are negative for 
findings and/or diagnosis of heart disease.  The veteran was 
noted on medical examination for release from active duty in 
April 1970 to have labile hypertension.  A clinical 
evaluation of his heart at that time found no abnormality.  
On a related medical consultation in April 1970, a coronary 
examination noted the veteran's PMI (point of maximal 
impulse) was at the MCL (midclavicular line).  There was no 
S4 or murmur.  A fundi examination was benign with no 
hypertensive changes.

Service connection for hypertension was established by an RO 
rating action dated in November 1998

On the veteran's initial post service VA examination in 
January 1999, the veteran reported that he was on high blood 
pressure medication.  It was noted that his high blood 
pressure was currently uncomplicated in that he was not known 
to have any heart disease, stroke history, lower limb 
arterial insufficiency, or any kidney disease.  An 
electrocardiogram on this examination showed no evidence of 
left ventricular hypertrophy.  Physical examination of the 
chest was unremarkable.  The neck, groin, and pedal pulses 
were full.  There were no bruits heard over the upper belly.  
High blood pressure, marked obesity, diabetes, and chronic 
venous insufficiency, bilaterally, were the diagnoses.

In November 1999, the veteran was seen by a VA counseling 
psychologist for utilization of Vocational Rehabilitation 
benefits.  It was noted that the veteran was 56 years of age 
and married with six children, three of which are still 
dependent.  It was noted that the veteran graduated from 
college with a degree in mathematics and physics and had 
prior occupational experience as a senior high school 
teacher.  It was noted that he left that employment in order 
to be self employed as a truck driver and has worked in that 
capacity most of his life.  It was noted that currently he 
works part time as a delivery truck driver, delivering 
computer parts.  The veteran informed his counseling 
psychologist that he would like to secure some type of 
employment, where it would be a little more sedentary in 
nature and less stressful of an environment.  The veteran 
verbalized a desire to study pastoral counseling.  Employment 
in the area of pastoral counseling was establish as the 
veteran's program goal and it was determined that the veteran 
would utilize approximately 36 months to complete the 
psychiatry and religion program offered at a theological 
seminary in New York.  

In January 2001 the veteran presented to a VA Emergency Room 
with a 2-hour history of palpitations.  There were no chest 
pains, no syncope, no diaphoresis, and no prior history of 
CAD (coronary artery disease).  Following physical 
examination and an ECG showing SVT (supraventricular 
tachycardia) at 159, regular with no ST or T wave changes, 
SVT was diagnosed.  The veteran was medicated with Adenosine 
and he reportedly subsequently converted to sinus tachycardia 
at 126.  After observation, his heart rate dropped to 101.  
The veteran was advised to follow up if he has recurrent 
symptoms. 

A VA myocardial perfusion study in February 2001 to rule out 
ischemia identified no significant myocardial perfusion 
abnormalities.  There was a small, fixed inferoapical 
perfusion defect, which reportedly may represent artifact or 
attenuation.  The left ventricular wall motion and ejection 
fraction of 55 percent were noted to be within normal limits.  
A 94 percent maximal predicted heart rate was achieved on 
exercise stress.

In March 2001, the veteran presented to a VA Emergency Room 
with a report of a heart rate of 119.  It was noted that the 
veteran suffers from frequent palpitations and was found to 
have SVT in January 2001 when he was given adenosine and he 
converted. Physical examination of the heart showed regular 
rate and rhythm, S1S2 tachycardia, and no murmurs, gallops, 
or rubs.  Sinus tachycardia was the diagnostic impression.

In May 2001, the veteran presented to a VA outpatient 
treatment facility for complaints referable to his 
medications.  He was noted to have a history of hypertension 
and palpitations.  The veteran informed his treating 
physician that his heart periodically races up to the 150's 
and has been getting in the way of his work and that he 
needed further evaluation.

A VA progress note dated in July 2001 records that the 
veteran has been employed to date as a truck driver.  It 
further notes that the veteran is currently taking several 
medications, which could impair his ability to drive large 
trucks requiring a class A CDL

Of file is an undated ECG characterized as abnormal.  Sinus 
tachycardia and inferior infarct, age undetermined are 
indicated as diagnoses.

On a VA heart examination in April 2002, the veteran reported 
that in 1998 a silent inferior wall myocardial infarction was 
noted on a routine electrocardiogram.  It was noted that the 
veteran suffers from paroxysmal tachycardia with the least 
effort and that he may have a history of congestive heart 
failure.  On physical examination heart rate was 80.  The 
heartbeat was regular.  The examiner stated that he reviewed 
the veteran's electrocardiogram, which did indeed reveal a 
silent inferior wall myocardial infarction.  Hypertension 
with end-organ damage of myocardial infarction and possible 
congestive heart failure were the diagnostic impressions.  
The examiner stated that medications are keeping the 
veteran's hypertension and any possible remaining coronary 
artery disease under control. 

In an addendum to the April 2002 VA examination, this 
examiner noted that he had been asked to comment upon the 
presence or not of heart disease.  He stated that he reviewed 
the veteran's claims file and found it totally at odds with 
the history previously presented to him by the veteran.  He 
noted for one that there was no history of myocardial 
infarction or coronary artery disease.  He noted that he 
reviewed multiple notes and that no notes commented upon 
that.  He further noted that the veteran had a stress test 
performed in February 2001, which was essentially normal.  
After reviewing the veteran claims file and the veteran's 
February 2001 myocardial perfusion study, the examiner 
concluded that the veteran did not suffer from heart disease.  
He stated that he would continue his evaluation as noted 
before and not use the results of his examination, which were 
clearly at odds with the objective history in the claims 
file.

In a statement dated in April 2003, the veteran's private 
physician, Dr. J.A.T., stated that the veteran has 
experienced difficulty with vertigo and easy fatigability, 
which can be a side effect of his antihypertensive 
medications.

At his hearing in February 2003, the veteran testified that 
he first started having problems with his heart in 1970 while 
in the National Guard.  He said that at that time he was 
diagnosed as suffering from hypertension and told that this 
could lead "to stroke or heart."  He said that he was 
initially diagnosed as having arrhythmias in 1998.  The 
veteran testified that he was not currently working.  He said 
that he was last employed in 1998, driving large trucks.  He 
said that he could no longer obtain a CDL license to drive 
large trucks due to his "speeded up heart condition" and 
the side effects of the medication he takes for this disorder 
as well as, his blood pressure medications.  The veteran 
stated that years ago he was employed as a schoolteacher.  He 
also said that he once held an administrative job in city 
government as a result of a political appointment.  The 
veteran also testified that he has a college degree in 
mathematics.  Lastly the veteran's representative argued that 
the veteran's cardiac arrhythmias have been caused or 
aggravated by his service-connected hypertension.

In a statement dated in April 2004, a long-term acquaintance 
of the veteran stated that the veteran was having medical 
problems in service.  She further stated that his current 
medical conditions of a rapid heart rate and high blood 
pressure and related medications caused him to have sudden 
shifts in equilibrium and balance.  She lastly stated that 
the veteran has not been able to work.

The veteran's spouse, in a statement dated in April 2004, 
stated that the veteran's blood pressure and heart rate 
problems originated during his military service.  She stated 
that the veteran's private physician told the veteran and her 
during the time that he was in service that the veteran's 
blood pressure and heart rate were the beginning of heart and 
health problems and that the veteran should never do 
strenuous work.  She reported that the veteran has not been 
able to work or do normal things since he began taking 
medications prescribed for his blood pressure and heart rate.

The veteran was examined by a VA nurse practitioner in April 
2004 who noted that the veteran reported having a history of 
congestive heart failure, which was not support by a review 
of his claims file.  She noted that the veteran had a past 
EKG that showed inferior myocardial infarction, but that the 
veteran has never had a cardiac catherization to assess for 
actual ischemia or blockage of his heart.  She further noted 
that the veteran suffers from SVT that seems to be stable on 
current medications.  Physical examination of the heart 
revealed audible S1,S2 with no murmurs or bruits.  There was 
a regular rate.  PMI was located at the 5th  intercostals 
space, midclavicular line. It was noted that an EKG in March 
2004 had revealed sinus rhythm with occasional premature 
ventricular complexes and fusion complexes.  Ventricular rate 
was 91.  She noted that the veteran fell into METS 4-5 and 
that according to the veteran he is precluded from running or 
doing heavy work around the house, such as lifting or moving 
furniture.  Hypertension, history of SVT, and questionable 
cardiac ischemia were the diagnoses.  With respect to the 
question of whether the veteran currently has a heart 
disorder or disease, she stated that a history of recurrent 
SVT, although stable, can be considered a heart disorder.  
She said that she did not believe that the veteran's 
hypertension was related to his SVT and although it did not 
appear that SVT was evident while in service, the veteran did 
have tachycardia in some entry of medical notes.  She 
reiterated that she did not believe that the veteran's SVT 
and hypertension were related and recommended that an opinion 
be obtained from a cardiologist as to the veteran's past and 
current situation. 

In a letter dated in January 2005, the veteran's daughter, a 
second year pediatric resident at a children's hospital, 
reported that the veteran has freely discussed his health 
with her.  She noted that in reviewing and discussing her 
father's medical records that he had many risk factors for 
developing morbidity.  She noted the veteran's current 
medical problems, including hypertension, SVT, and history of 
a myocardial infarction.  She stated that it was possible 
that many of these three medical issues were the result of or 
partially due to stress that he experienced in the military, 
and then later when employed as a truck driver.  She noted 
that the veteran's hypertension placed him at substantial 
risks for a number of cardiovascular disorders and stated 
that it was possible that the veteran may not have had 
problems with hypertension or SVT or a myocardial infarction 
if he had not been in the military or if early interventions 
were set into action by military physicians.  She noted that 
the veteran's blood pressure was being managed with a beta 
blocker (Metropol) and an ace-inhibitor (Lisinopril) with 
control.  She added that both of these medications are known 
to have significant side effects and that these side effects 
have put him at a disadvantage because he is unable to carry 
out activities needed for his daily routines.  She further 
noted that the veteran's history of SVT and history of 
myocardial infarction showed that he was already suffering 
from some of the complications of hypertension.  She stated 
that hypertension placed physiologic stress on one's heart 
which, in turn, can lead to the heart being overworked with 
resultant cardiac dysfunction.  Cardiac dysfunction, she 
reported, was known to lead to increase incidence of cardiac 
dysrhythmias such as SVT.  Thus, she stated, that it was 
highly likely that hypertension caused or played a role in 
the development of both his "rapid heart beat" and heart 
attack."  She concluded with the opinion that the veteran, 
if placed under strenuous activity or activities, may be at 
risk for injury secondary to the side effects of his 
medications.

The veteran was afforded a VA cardiology examination in May 
2005 for the specific purpose of obtaining opinions as to 
whether the veteran currently has heart disease or a heart 
disorder, and, if so, whether it is related to service or to 
his service-connected hypertension.  The veteran's examiner 
noted his review of the veteran's claims file and his history 
of hypertension for the past 35 years, as well as, the 
veteran's reports of a fast heart rate and that he may have 
had a heart attack in the past based on EKG findings.  The 
examiner noted that the medical records show that veteran was 
assessed by VA in 2001 on an emergency room visit as having 
SVT at a rate of 160 per minute.  He noted that the veteran 
responded to treatment and was subsequently started on beta-
blockers and has since not been hospitalized for SVT.  He 
noted that the veteran has also had other cardiac workup 
including a stress test as well as an echocardiogram in April 
2001, which revealed that mitral, aortic, tricuspid, and 
pulmonic valves appeared normal.  He further noted that RA, 
RV, LA, and LV were also normal.  LV wall motion and systolic 
function were within normal limits and no pericardial 
effusion or thrombus was seen.  Color Doppler was suboptimal.  
It was concluded that the veteran had normal LV size and 
systolic function.  

Following physical examination and review of 
electrocardiograms from previous testing, hypertension, 
history of one episode of supraventricular tachycardia with 
no recurrence documented, electrocardiographic evidence of 
inferior wall myocardial infarction, but normal echo and 
normal stress Cardiolite scan, dyspnea of unclear etiology, 
and palpitations of unclear etiology were diagnosed.  The 
examiner commented that the veteran currently did have a 
heart disorder, which was SVT, one episode documented in 
January 2001 without any documented recurrence.  He stated 
that this SVT was not related to any incident of the 
veteran's military service, and was not related to his 
service-connected hypertension.  He further stated that the 
veteran did not have angina at this time and had no 
congestive heart failure at this time.

A subsequent 24-hour Holter monitor in May 2005 showed sinus 
rhythm with rare PAC's and occasional PVC's.  There was no 
evidence of SVT.

In a letter dated in May 2005, a private physician, Dr. P. L. 
L., noted that he had been requested to provide the veteran a 
medical and neurological evaluation to help determine whether 
he was able to engage in gainful employment.  Dr L. reviewed 
the veteran's past medical history and noted that he sought 
employment in truck driving, which required a CDL license, 
and required an annual physical examination.  He stated that 
by 1998 after nine months of employment, because of 
continuous episodic symptoms of dizziness and problems with 
equilibrium associated with medications, he voluntarily 
stopped driving and had not returned to employment since that 
time.  Following physical examination, cerebrovascular 
insufficiency (CVI) transient (vertigo), postural subjective 
vertigo, hypertension by history, SVT by history, diabetes 
mellitus type II, and overweight syndrome were diagnosed.  
Dr. L opined, based on reasonable medical probability, that 
the veteran was not realistically employable for several 
complex reasons that include the primary health disorders 
that have been identified by history, documented by medical 
records, and his physical examination that includes 
comorbidity that interacts in such a way that his symptoms 
complex may be either spontaneous; episodic or paroxysmal; or 
activity related impairments.

Analysis

Service connection for heart disease to include cardiac 
arrhythmia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disease or 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, cardiovascular disease which becomes manifest to 
a degree of 10 percent or more within one year of service 
discharge will be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
Here the service medical records contain no evidence of a 
heart disorder.  The veteran's heart disorder, identified as 
SVT, was initially manifested in January 2001 more than 
thirty years after service.  It is thus too remote in time 
from service to support the claim that it is related to 
service on a direct or presumptive basis absent competent 
(medical) evidence to the contrary.  Such objective evidence 
has not been presented.

The absence of treatment records suggesting findings of a 
heart disorder for many years after service is probative 
evidence that a heart disorder did not have its onset in 
service or is otherwise attributable thereto.  

The veteran alternatively asserts that his post service heart 
disorder is related to his service-connected hypertension.  
While the veteran may believe this is the case, his lay 
assertions are not competent evidence for establishing 
secondary service connection for his heart disorder.  

In support of the veteran's contentions, the veteran's 
daughter, a pediatric physician has stated that it is highly 
likely that hypertension caused or played a role in his 
development of his rapid heartbeat.  She appears to have 
based this conclusion on her assertion that physiologic 
stress on one's heart can lead to the heart being overworked 
with resulting cardiac dysfunction.  However the veteran's 
daughter, while a physician, is not cardiologist and is not 
shown to have examined or treated the veteran for his 
cardiovascular problems. 

As part of the development of this case, a VA physician in 
July 2004 afforded the veteran a cardiology examination.  The 
examiner reviewed the veteran's claims file.  This physician 
concluded that the veteran's heart disorder, SVT, was 
unrelated to his military service and his service-connected 
hypertension.  Here, the Board places considerable weight on 
the examination of the veteran by this VA physician.  This 
examination report is more probative than the report from the 
veteran's daughter who is a second year pediatric resident.  
The VA examiner undertook a physical examination of the 
veteran, considered related diagnostic testing and had access 
to the veteran's prior examinations and treatment records 
including those compiled during service.

Given the foregoing, the Board finds that the probative 
competent medical evidence of record reveals that there is no 
relationship between the veteran's current heart disorder and 
his service and/or service-connected hypertension.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
heart disorder.  The evidence is not in relative equipoise as 
to warrant the application of the reasonable doubt doctrine. 
38 C.F.R. § 3.102.  Thus, the claim must be denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disability 
consists of hypertension rated 20 percent disabling, the 
schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  
38 C.F.R. § 4.16(a).  In this regard, the Board has carefully 
examined all the evidence of record and finds that the 
veteran's current disability rating is properly assigned.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100 percent and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider.  Bettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  It is thus the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful employment by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

In this case, the veteran indicates that he has a college 
education.  He has testified that he last worked full time in 
1998.  Although the veteran contends that he is unable to 
work, the medical evidence in its entirety does not show that 
the veteran's service-connected hypertension, currently 
evaluated as 20 percent disabling, causes him to be unable to 
secure and follow a substantially gainful employment.  When 
evaluated for VA vocational rehabilitation, the veteran's 
attributed his inability to work to stress and an apparent 
loss of ability to perform physical activity.  The veteran's 
testimony at his February 2003 hearing was to the effect that 
he was precluded from his past employment as a truck driver 
as a result of the side effects of his medications, to 
include medications for his service-connected high blood 
pressure.

When evaluated by DR. L. in May 2005 for the purpose of 
determining whether he was able to engage in employment, a 
number of nonservice-connected medical conditions in addition 
to his service-connected hypertension were identified as 
contributing factors to his unemployability.  It was not 
shown that his service-connected hypertension, per se, was 
the sole, or even primary, cause of his inability to work.

In essence, the record does not show that the veteran is 
precluded from securing or following a substantially gainful 
occupation solely due to his service-connected hypertension.  
This is supported by the record showing that the veteran was 
accepted into VA vocational rehabilitation program.  It was 
determined that it was feasible for the veteran to attend 
college so that he could get employment in counseling or 
pastoral services.  While the veteran's service-connected 
hypertension and medication taken for such condition may 
preclude many manual positions or driving positions, there is 
o competent medical evidence in the record showing that the 
veteran cannot perform a sedentary type of employment, 
especially in light of his past employment and educational 
background.  Specifically, there is no indication in the 
record that the veteran cannot perform his past employment as 
a teacher.  To the extent to which the veteran is limited by 
his service-connected disability, such limitations are 
contemplated and compensated by the 20 percent disability 
rating currently assigned for that disorder.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine 





	(CONTINUED ON NEXT PAGE)






is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a heart disorder to include cardiac 
arrhythmia is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


